DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Arguments
Applicant’s arguments, see page 5, filed 22 March 2022, with respect to 103 rejections have been fully considered and are persuasive.  The 103 rejections of claims 1-20 has been withdrawn. 

Allowable Subject Matter
Claims 1-4, 10, 11, 14, and 15 are allowed.
The following is an examiner’s statement of reasons for allowance:

Claims 1 and 11 each require at least an interactive security system for placement on a stationary storage container comprising: an attachable object, adapted to attach to the stationary storage container; one or more holsters; one or more sensors within the attachable object capable of detection of movement of the attachable object, wherein the one or more sensors determine if a gun has been removed from the one or more holsters; an attachable gyroscope, adapted to attach to the stationary storage container and provides a means to detect the movement; an attachable keyboard, 
The prior arts on record teach the following: an interactive security system for placement on a stationary storage container comprising: an attachable object, adapted to attach to the stationary storage container; one or more holsters; one or more sensors within the attachable object capable of detection of movement of the attachable object, wherein the one or more sensors determine if a gun has been removed from the one or more holsters; an attachable gyroscope, adapted to attach to the stationary storage container and provides a means to detect the movement; an attachable keyboard, wherein the attachable keyboard provides a control device for the interactive security system; and an attachable proximity camera, wherein the attachable proximity camera records activity near the stationary storage container; and software on a user's electronic device, wherein the software enables communications between the interactive security system and the user's electronic device.
However, none of the prior arts disclose wherein the one or more sensors determine if a gun has been removed from the one or more holsters and wherein alarm 

Dependent claims are allowable for the same reasons as stated above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED T WALKER whose telephone number is (571)272-1839.  The examiner can normally be reached on M-F: 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Jared Walker/Primary Examiner, Art Unit 2426